Title: To Thomas Jefferson from James Madison, 30 June 1789
From: Madison, James
To: Jefferson, Thomas



Dear Sir
New York June 30. 1789.

By this conveyance you will receive permission through Mr. Jay to make your proposed visit to America. I fear it will not reach you in time for your arrival here before the commencement of the windy season; yet I hope the delay will not oblige you to postpone your voyage till the Spring.
The federal business has proceeded with a mortifying tardiness, chargeable in part on the incorrect draughts of Committees, and the prolixity of discussion incident to a public body, every member of which almost takes a positive agency, but principally resulting from the novelty and complexity of the subjects of Legislation. We are in a wilderness without a single footstep to guide us. Our successors  will have an easier task, and by degrees the way will become smooth short and certain.
My last informed you of some of the difficulties attending a regulation of the duties. The bill on that subject has at length received the fiat of both Houses and will be forthwith made a law by the concurrence of the President. The rates are not precisely on the scale first settled by the House of Reps. The most material change is in the articles of rum and molasses. The necessity of preserving a certain ratio between them is obvious. The ratio sent to the Senate was that of 12 cents on the former and 5 do. on the latter. The Senate returned them in the ratio of 8 and 2½. which has, after a conference, prevailed.
The Senate has prevailed on another point in the bill which had undergone more discussion and produced more difficulty. It had been proposed by the H. of Reps. that, besides a discrimination in the tonnage, a small reduction should be made in the duty on distilled spirits imported from countries in treaty with the U. States. The Senate were opposed to any discrimination whatsoever, contending that even G. Britain should stand on the same footing with the most favored nations. The arguments on that side of the question were that the U.S. were not bound by treaty to give any commercial preferences to particular nations—that they were not bound by gratitude, since our allies had been actuated by their own interest and had obtained their compensation in the dismemberment of a rival empire—that in national and particularly in commercial measures, gratitude was moreover, no proper motive, interest alone being the Statesman’s guide—that G.B. made no discrimination against the U.S. compared with other nations; but on the contrary distinguished them by a number of advantages—that if G.B. possessed almost the whole of our trade it proceeded from causes which proved that she could carry it on for us on better terms than the other nations of Europe—that we were too dependent on her trade to risk her displeasure by irritating measures which might induce her to put us on a worse footing than at present—that a small discrimination could only irritate without operating on her interests or fears—that if any thing were done it would be best to make a bolder stroke at once, and that in fact the Senate had appointed a committee to consider the subject in that point of view.—On the other side it was contended that it would be absurd to give away every thing that could purchase the stipulations wanted by us, that the motives in which the new Government originated, the known  sentiments of the people at large, and the laws of most of the States subsequent to the peace shewed clearly that a distinction between nations in Treaty and nations not in Treaty would coincide with the public opinion, and that it would be offensive to a great number of citizens to see G.B. in particular put on the footing of the most favored nations, by the first act of a Government instituted for the purpose of uniting the States in the vindication of their commercial interests against her monopolizing regulations—that this respect to the sentiments of the people was the more necessary in the present critical state of the Government—that our trade at present entirely contradicted the advantages expected from the Revolution, no new channels being opened with other European nations, and the British channels being narrowed by a refusal of the most natural and valuable one to the U.S.—that this evil proceeded from the deep hold the British monopoly had taken of our Country, and the difficulty experienced by France Holland, &c. in entering into competition with her—that in order to break this monopoly, those nations ought to be aided till they could contend on equal terms—that the market of France was particularly desireable to us—that her disposition to open it would depend on the disposition manifested on our part &c. &c.—that our trade would not be in its proper channels untill it should flow directly to the countries making the exchange, in which case too american vessels would have a due share in the transaction, whereas at present the whole carriage of our bulky produce is confined to British Bottoms—that with respect to G.B. we had good reason to suppose that her conduct would be regulated by the apparent temper of the new Government—that a passiveness under her restrictions would confirm her in them, whilst an evidence of intention as well as ability to face them would ensure a reconsideration of her policy—that it would be sufficient to begin with a moderate discrimination, exhibiting a readiness to invigorate our measures as circumstances might require—that we had no reason to apprehend a disposition in G.B. to resort to a commercial contest, or the consequences of such an experiment, her dependence on us being greater than ours on her. The supplies of the United States are necessary to the existence, and their market to the value, of her islands. The returns are either superfluities or poisons. In time of famine, the cry of which is heard every three or four years, the bread of the United States is essential. In time of war, which is generally decided in the West Indies, friendly offices, not violating the duties of neutrality, might effectually turn the scale in favor  of an adversary. In the direct trade with Great Britain, the consequences ought to be equally dreaded by her. The raw and bulky exports of the United States employ her shipping, contribute to her revenue, enter into her manufactures, and enrich her merchants, who stand between the United States and the consuming nations of Europe. A suspension of the intercourse would suspend all these advantages, force the trade into rival channels from which it might not return, and besides a temporary loss of a market for ¼ of her exports, hasten the establishment of manufactures here, which would so far cut off the market forever. On the other side, the United States would suffer but little. The manufactures of Great Britain, as far as desirable, would find their way through other channels, and if the price were a little augmented it would only diminish an excessive consumption. They could do almost wholly without such supplies, and better without than with many of them. In one important view the contest would be particularly in their favor. The articles of luxury, a privation of which would be salutary to them, being the work of the indigent, may be regarded as necessaries to the manufacturing party: that it was probable nothing would be done at this session, if at all, in the way projected in the Senate; and in case a discord of opinion as to the mode, the degree, and the time of our regulations should become apparent, an argument would be drawn from it in favor of the very policy hitherto pursued by Great Britain. The event of the tonnage bill, in which the discrimination was meant to be most insisted on by the House of Representatives, is not yet finally decided. But here, also, the Senate will prevail. It was determined yesterday in that House to adhere to their amendment for striking out the clause, and there is no reason to suppose that the other House will let the Bill be lost. I mentioned in my last that both the Senators of Virginia were for admitting Britain to an equality with the most favored nation. This was a mistake as to Grayson.
The other bills depending relate to the collection of the Impost, and the establishment of a war, foreign, and Treasury Department. The bills on the two first of these departments have passed the House of Representatives, and are before the Senate. They gave birth to a very interesting constitutional question—by what authority removals from office were to be made. The Constitution being silent on the point, it was left to construction. Four opinions were advanced: 1. That no removal could be made but by way of impeachment. To this it was objected that it gave to every officer,  down to tide waiters and tax gatherers, the tenure of good behavior. 2. That it devolved on the Legislature, to be disposed of as might be proper. To this it was objected that the Legislature might then dispose of it to be exercised by themselves, or even by the House of Representatives. 3. That it was incident to the power of appointment, and therefore belonged to the President and Senate. To this it was said that the Senate, being a Legislative body, could not be considered in an Executive light farther than was expressly declared; that such a construction would transfer the trust of seeing the laws duly executed from the President, the most responsible, to the Senate, the least responsible branch of the Government; that officers would intrench themselves behind a party in the Senate, bid defiance to the President, and introduce anarchy and discord into the Executive Department; that the Senate were to be Judges in case of impeachment, and ought not, therefore, to be previously called on for a summary opinion on questions of removal; that in their Legislative character they ought to be kept as cool and unbiased as possible, as the constitutional check on the passions and parties of the other House, and should, for that reason also, be as little concerned as possible in those personal matters, which are the great source of factious animosities. 4. That the Executive power being generally vested in the President, and the Executive function of removal not expressly taken away, it remained with the President. To this was objected the rule of construction on which the third opinion rested, and the danger of creating too much weight in the Executive scale. After very long debates the 4th opinion prevailed, as most consonant to the text of the Constitution, to the policy of mixing the Legislative and Executive Departments as little as possible, and to the requisite responsibility and harmony in the Executive Department. What the decision of the Senate will be cannot yet be even conjectured. As soon as the bills are passed, Mr. Jay and General Knox will of course have their commissions renewed.
The bill relating to the Treasury Department is still before the House of Representatives. The Board will be discontinued, but the business will be so arranged as to make the comptroller and other officers checks on the Head of the Department. It is not clear who this will be. The members of Congress are disqualified. Hamilton is most talked of.
The Senate have in hand a bill for the Judiciary Department. It  is found a pretty arduous task, and will probably be long on its way through the two Houses.
Inclosed is a copy of sundry amendments to the Constitution lately proposed in the House of Representatives. Every thing of a controvertible nature that might endanger the concurrence of two-thirds of each House and three-fourths of the States was studiously avoided. This will account for the omission of several amendments which occur as proper. The subject will not be taken up till the revenue and Department bills are passed.
The President has been ill. His fever terminated in a large anthrax on the upper end of his thigh, which is likely to confine him for some time. Wishing you an expeditious and safe passage across the Atlantic, I am, my dear Sir, yours, &c.
